DETAILED ACTION
              The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
This Office Action is in response to the amendment filed 8/10/22.  As directed by the amendment, claims 1 -4 and 8 -13 have been amended, claims 7 and 14 have been cancelled, claim 21 has been added.  Claims 1-6 and 8-13 and 21 are pending in this application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1 and 8 of the instant application are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1, 11 and 16, of U.S. Patent No. 8839532 in view of Lang et al. 2013/0269209.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim footwear with knitted upper components comprising inlaid strands woven continuously through the knit courses and around the lace apertures. 

Instant claims 1 and 8 require a knit element from at least one yarn to form a plurality of intermeshed loops defining courses and wales extending along a longitudinal direction of the article of footwear from a throat area to a heel region of the upper and an inlaid strand extending throught the knit element, the inlaid strand extends continuously between at least two courses within the knit element (found in U.S. Patent No. 8839532, claims 1, 11 and 16).

However, U.S. Patent No. 8839532 claims 11 and 16 lack the inlaid strand extending from the throat area to a heel edge disposed in a rear portion of the heel region. 

Lang et al. 2013/0269209 teaches an inlaid strand extending to a rear portion of the heel region (as seen in Figure 5 of Lang).

It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the article of footwear by configuring the footwear with an inlaid strand extending to a rear portion of the heel region, as taught by Lang, because of the reasonable expectation of providing stability to the knitted footwear around the ankle area when the laces are tightened.

Claims 1 and 8 of the instant application are patentably indistinct from claims 1, 8, and 15 of Application No. 14/026384.  Pursuant  to 37 CFR 1.78(f) or pre-AIA  37 CFR 1.78(b), when two or more applications filed by the same applicant contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

Instant claim 1 and 8 require a knit element from at least one yarn to form a plurality of intermeshed loops defining courses and wales extending along the article of footwear from a throat area to a heel region of the upper and an inlaid strand extending through the knit element, the inlaid strand extends continuously between at least two courses within the knit element, and the inlaid strand (found in Application No. 14/026384, claims 1, 8 and 15).

Claims 1 and 8 of the instant application is patentably indistinct from claim 1 and 11 of Application No. 14/198679.  Pursuant  to 37 CFR 1.78(f) or pre-AIA  37 CFR 1.78(b), when two or more applications filed by the same applicant contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

Instant claims 1 and 8 require an upper made of a knit element from at least one yarn to form a plurality of intermeshed loops defining courses and wales extending along the article of footwear from a throat area to a heel region of the upper and an inlaid strand extending through the knit element, the inlaid strand extends continuously between at least two courses within the knit element (found in Application No. 14/198679, claims 1 and 11).

However, Application No. 14/198679 claims 1 and 11 lack the inlaid strand extending from the throat area to a heel edge disposed in a rear portion of the heel region. 

Lang et al. 2013/0269209 teaches an inlaid strand extending from the throat area to a heel edge disposed in a rear portion of the heel region (as seen in Figure 5 of Lang).

It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the article of footwear by configuring the footwear with an inlaid strand extending from the throat area to a heel edge disposed in a rear portion of the heel region, as taught by Lang, because of the reasonable expectation of providing stability to the knitted footwear around the ankle area when the laces are tightened.

Claims 1 and 8 of the instant application are patentably indistinct from claim 1, 10, 17 and 22 of Application No. 13/686048.  Pursuant to 37 CFR 1.78(f) or pre-AIA  37 CFR 1.78(b), when two or more applications filed by the same applicant contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

Instant claims 1 and 8 require an upper made of a knit element from at least one yarn to form a plurality of intermeshed loops defining courses and wales extending along the article of footwear from a throat area to a heel region of the upper and an inlaid strand extending through the knit element (found in Application No. 13/686048, claims 1, 10, 17 and 22).

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

CLAIM INTERPRETATION


The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 

In the instant case there does not appear to be any means for language in the claims and/or language to be considered under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103 AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5, 6, 7, 8, 9, 12, 13, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Dua 6931762 (herein after Dua) in view of Nester US 3990115 (herein after Nester).

Regarding claim 1, Dua discloses an upper for an article of footwear (as seen in annotated Figures 1, 2 and 3), the upper comprising: a knitted component comprising a knit element (as seen in annotated Figures 1, 2 and 3); the knit element extends seamlessly from a lateral side of the upper (as seen in annotated Figures 1, 2 and 3), through a heel area of the upper (as seen in annotated Figures 1, 2 and 3), and to a medial side of the upper (as seen in annotated Figures 1, 2 and 3); wherein the knit element defines an ankle opening with an inner edge for providing access to a void within the upper (as seen in annotated Figures 1, 2 and 3), and a seam (as seen in annotated Figures 1, 2 and 3) located on the other of the lateral side or the medial side of the upper (as seen in annotated Figures 1, 2 and 3).

[AltContent: arrow][AltContent: textbox (Throat area)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Bite line)][AltContent: textbox (The second inlaid strand extends from a bite line of the upper to a throat area of the upper.)][AltContent: arrow][AltContent: textbox (The knit element defines an ankle opening with an inner edge for providing access to a void within the upper.)][AltContent: arrow][AltContent: textbox (A knitted component comprising a knit element. )][AltContent: textbox (An upper for an article of footwear.)][AltContent: ]
    PNG
    media_image1.png
    685
    509
    media_image1.png
    Greyscale
 
[AltContent: arrow][AltContent: textbox (A seam located on the other of the lateral side or the medial side of the upper.)]
    PNG
    media_image2.png
    291
    535
    media_image2.png
    Greyscale




[AltContent: arrow][AltContent: arrow][AltContent: textbox (The knit element extends seamlessly from a lateral side of the upper, through a heel area of the upper, and to a medial side of the upper. )]
    PNG
    media_image3.png
    290
    535
    media_image3.png
    Greyscale


However, Dua is silent to an inlaid strand and the inlaid strand extending continuously through the knit element from one of the lateral side or the medial side of the upper, through the heel area of the upper, wherein the inlaid strand extends along a majority of a circumference of the ankle opening, spaced below and substantially parallel to the inner edge of the ankle opening.

Nester discloses an inlaid strand (as seen in annotated Figures 1 and 4) and the inlaid strand extending continuously through the knit element from one of the lateral side or the medial side of the upper (as seen in annotated Figures 1 and 4), through the heel area of the upper (as seen in annotated Figures 1 and 4), wherein the inlaid strand extends along a majority of a circumference of the ankle opening (as seen in annotated Figures 1 and 4), spaced below and substantially parallel to the inner edge of the ankle opening (as seen in annotated Figures 1 and 4).










[AltContent: textbox (The inlaid strand extends along a majority of a circumference of the ankle opening, spaced below and substantially parallel to the inner edge of the ankle opening. )]

[AltContent: arrow]

[AltContent: textbox (Medial side of the upper)]
[AltContent: arrow][AltContent: arrow][AltContent: textbox (The inlaid strand extending continuously through the knit element from one of the lateral side or the medial side of the upper, through the heel area of the upper.)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Lateral side of the upper)][AltContent: arc][AltContent: textbox (Knit element)]
    PNG
    media_image4.png
    408
    594
    media_image4.png
    Greyscale


[AltContent: textbox (The inlaid strand extending continuously through the knit element.)][AltContent: arrow][AltContent: arrow][AltContent: textbox (The first loop covers the inlaid strand on an exterior side of the knit element.)][AltContent: arrow][AltContent: textbox (Knit element)][AltContent: arrow][AltContent: textbox (First course)][AltContent: arrow][AltContent: arrow][AltContent: textbox (The second loop  covers the inlaid strand on an interior side of the knit element.)][AltContent: textbox (Inlaid strand E)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image5.png
    399
    420
    media_image5.png
    Greyscale



Dua is analogous art to the claimed invention as it relates to knitted footwear having inlaid strands.  Nester is analogous art to the claimed invention in that it provides the knitted material configuration and location of the inlaid strand.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have modified the upper for the article of footwear of Dua, with the inlaid strand being located within the knit and in specific locations and configurations, as taught by Nester in order to form a  heel region of the upper that is seamless with reinforcements around the ankle opening.  The modification of would be a simple modification to obtain predictable results, a footwear upper that is light weight and comfortable to wear having no seams in the back of the heel that would potentially cause blistering during wear.

Regarding claim 2, the modified upper for an article of footwear discloses wherein the seam joins two portions of the knitted component on the medial side of the upper (as seen in annotated Figure 1 of Dua).

[AltContent: arrow][AltContent: arrow][AltContent: textbox (Void)][AltContent: textbox (Inner edge)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Sole structure)][AltContent: textbox (Upper)][AltContent: arrow][AltContent: arrow][AltContent: textbox (A perimeter edge positioned adjacent the sole structure.)][AltContent: textbox (Wherein the seam joins two portions of the knitted component on the medial side of the upper.)][AltContent: arrow]
    PNG
    media_image1.png
    685
    509
    media_image1.png
    Greyscale


Regarding claim 5, the modified upper for an article of footwear discloses wherein the knit element includes a first course (as seen in annotated Figure 4 of Nester) with at least a first loop (as seen in annotated Figure 4 of Nester) and a second loop (as seen in annotated Figure 4 of Nester), wherein the inlaid strand (as seen in annotated Figure 4 of Nester) extends through the first course of the knit element (as seen in annotated Figure 4 of Nester) such that the first loop covers the inlaid strand on an exterior side of the knit element (as seen in annotated Figure 4 of Nester) and the second loop (as seen in annotated Figure 4 of Nester) covers the inlaid strand on an interior side of the knit element (as seen in annotated Figure 4 of Nester).Regarding claim 6, the modified upper for an article of footwear discloses wherein the first loop (as seen in annotated Figure 1 of Nester) and the second loop (as seen in annotated Figure 1 of Nester) are located in the heel area of the upper (as seen in annotated Figure 1 of Nester – the first and second loops comprising part of the knit element of the upper).

Regarding claim 8, Dua discloses article of footwear (Abstract), comprising: an upper (as seen in annotated Figures 1, 2 and 3) and a sole structure (as seen in annotated Figures 1 and 3) secured to the upper (Col 1, lines 14-18), the upper comprising: a knitted component comprising a knit element (Abstract, as seen in annotated Figures 1, 2 and 3), wherein the knit element extends from a lateral  side of the upper (as seen in annotated Figures 1, 2 and 3), through a heel area of the upper (as seen in annotated Figures 1, 2 and 3), and to a medial side of the upper (as seen in annotated Figures 1, 2 and 3), the knit element having a perimeter edge positioned adjacent the sole structure (as seen in annotated Figures 1, 2 and 3), and wherein the knit element defines an ankle opening (as seen in annotated Figures 1, 2 and 3) with an inner edge for providing access to a void within the upper (as seen in annotated Figures 1, 2 and 3), and wherein the second inlaid strand extends from the perimeter edge

However Dua is silent to a first inlaid strand, and a second inlaid strand that is discontinuous with the first inlaid strand, wherein the first inlaid strand extends continuously through the knit element from the lateral  side of the upper, through the heel area of the upper, and to the medial  side of the upper, wherein the first inlaid strand extends along a majority of a circumference of the ankle opening, spaced below and substantially parallel to the inner edge of the ankle opening.

Nester discloses a first inlaid strand (Col 3, lines 43-47, E of Nester), and a second inlaid strand that is discontinuous with the first inlaid strand (as seen in annotated Figures 1 and 4 of Nester – each of the elastic yarns run parallel and  are not a part of the first inlaid strand), wherein the first inlaid strand extends continuously through the knit element from the lateral  side of the upper (as seen in annotated Figures 1 and 4 of Nester), through the heel area of the upper (as seen in annotated Figures 1 and 4, Col 3, lines 43-47, 12 of Nester), and to the medial  side of the upper (as seen in annotated Figures 1 and 4 of Nester), wherein the first inlaid strand extends along a majority of a circumference of the ankle opening (as seen in annotated Figures 1 and 4 of Nester), spaced below and substantially parallel to the inner edge of the ankle opening (as seen in annotated Figures 1 and 4 of Nester).

[AltContent: arrow][AltContent: arrow][AltContent: textbox (First inlaid strand)][AltContent: textbox (Second inlaid strand)]
    PNG
    media_image5.png
    399
    420
    media_image5.png
    Greyscale





[AltContent: arrow][AltContent: textbox (Multiple rows of inlaid strands )]
    PNG
    media_image4.png
    408
    594
    media_image4.png
    Greyscale


Dua is analogous art to the claimed invention as it relates to knitted footwear having inlaid strands.  Nester is analogous art to the claimed invention in that it provides the knitted material configuration and location of the inlaid strand.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have modified the upper for the article of footwear of Dua, with the inlaid strand being located within the knit and in specific locations and configurations, as taught by Nester in order to form a  heel region of the upper that is seamless with reinforcements around the ankle opening.  The modification of would be a simple modification to obtain predictable results, a footwear upper that is light weight and comfortable to wear having no seams in the back of the heel that would potentially cause blistering during wear.

Regarding claim 9, the modified upper for an article of footwear discloses wherein a seam joins two portions of the knitted component on the medial side of the upper (as seen in annotated Figure 1 of Dua).

Regarding claim 12, the modified upper for an article of footwear discloses wherein the knit element includes a first course (as seen in annotated Figure 4 of Nester) with at least a first loop (as seen in annotated Figure 4 of Nester) and a second loop (as seen in annotated Figure 4 of Nester), wherein the first inlaid strand extends through the first course of the knit element such that the first loop covers the first inlaid strand on an exterior side of the knit element (as seen in annotated Figure 4 of Nester) and the second loop covers the first inlaid strand on an interior side of the knit element (as seen in annotated Figure 4 of Nester).  Regarding claim 13, the modified upper for an article of footwear discloses wherein the first loop (as seen in annotated Figure 1) and the second loop (as seen in annotated Figure 1) are located in the heel area of the upper (as seen in annotated Figure 1 – the first and second loops comprising part of the knit element of the upper).

Regarding claim 21, the modified upper for an article of footwear discloses 21. the modified upper for an article of footwear discloses a sole structure secured to the upper (Abstract, as seen in annotated Figure 1 of Dua).

Arguments

Applicants arguments have been fully considered.  Applicants arguments have been fully considered but are not convincing. Applicants arguments are directed towards structural elements included in the amended claims and thus do not apply to the combinations of references used in the current rejection and/or the manner in which prior art has been applied in the current rejection. In view of Applicant's amendments, the search has been updated, and a rejection on the amended claims is applied above. 

Allowable Subject Matter

Claims 3, 4, 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M FERREIRA whose telephone number is (571)270-5916, fax number (571) 270-6916.  The examiner can normally be reached on Monday - Thursday 9:00 am- 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS, (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine M. Ferreira/
Examiner, Art Unit 3732

/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732